DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 12 of U.S. Patent No. 11,061,771 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 14 are similarly recited in claims 11 and 12 of U.S. Patent No. 11,061,771 B2. Specifically, the claimed “apparatus” as recited in claim 14, including its features, are repeated in claims 11 and 12 of U.S. Patent No. 11,061,771 B2. Therefore, the limitations of claim 14 are rejected under nonstatutory double patenting as being anticipated by claims 11 and 12 of U.S. Patent No. 11,061,771 B2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hahn et al. (U.S. Patent Application Publication No. 2018/0039541 A1), hereinafter referred to as Hahn.

Regarding claim 1, Hahn discloses: A method, comprising:
receiving, at a memory device (data storage device 102) via an interface (first interface 132), a write command comprising data to be written to one or more memory cells of the memory device
(Paragraph [0019]: “The access device 170 may issue one or more commands to the data storage device 102, such as one or more requests to erase data, read data from, or write data to a memory device 103 of the data storage device 102. For example, the access device 170 may be configured to provide data to be stored at the memory device 103 or to request data to be read from the memory device 103. The access device 170 may include a mobile telephone, a computer (e.g., a laptop, a tablet, or a notebook computer), a music player, a video player, a gaming device or console, an electronic book reader, a personal digital assistant (PDA), a portable navigation device, a computer, such as a laptop computer or notebook computer, a network computer, a server, any other electronic device, or any combination thereof, as illustrative, non-limiting examples.”
Paragraph [0029]: “The controller 130 may be configured to perform a relocation operation to store data from one portion of the memory 104 to another portion of the memory 104. For example, the controller 130 may be configured to perform a relocation operation to store the data 110 read from the first portion 108 of the memory 104 (or data based on the data 110 read from the first portion 108) to the second portion 109 of the memory 104. The controller 130 may be configured to perform the relocation operation in part by reading the data 110 from the first portion 108 of the memory 104, storing the data to the HMB 142, reading the data from the HMB 142, and performing one or more data validation operations using the data validation operations modules 101 to validate the data to be relocated before writing the data to the second portion 109 and deleting the data 110 from the first portion 108 or marking the data as invalid or non-used.”
Paragraph [0030]: “During performance of a relocation operation to relocate the data 110 from the first portion 108 to the second portion 109, the controller 130 may read the data 110 from the first portion 108. The controller 130 may store (to the HMB 142) data that corresponds to or is based on the data 110 read from the first portion 108. For example, the controller 130 may store data 113 including data bits 131 and first parity bits 133 to the HMB 142, and the data 113 stored to the HMB 142 may be based on the data 110 read from the first portion 108.”
The Examiner finds the access device 170 performing a relocation operation by issuing reading and writing commands to controller 130, which result in data 110 being read and written to the HMB 142 as data 113 (including data bits 131 and first parity bits 133) in Hahn teaches the claimed “receiving, at a memory device via an interface, a write command comprising data to be written to one or more memory cells of the memory device”.);
generating, based at least in part on receiving the write command, error information comprising a first set of parity bits (first parity bits 133) corresponding to a first subset of the data (data bits 131) and a second set of parity bits corresponding to a second subset of the data (second parity bits 139 based on the data bits 131);
receiving, at the memory device, a read command for the data based at least in part on generating the error information; and
performing an error detection operation based at least in part on receiving the read command, wherein the error detection operation comprises comparing two or more of the first set of parity bits, the second set of parity bits, or a third set of parity bits
(Paragraph [0035]: “In some examples, the controller 130 may provide the data bits 131 of the data 113 to the ECC engine 111, and the ECC engine 111 may generate second parity bits 139 based on the data bits 131 of the data 113 read from the HMB 142. For example, the ECC engine 111 may generate the second parity bits 139 according to a same ECC scheme used to generate the first parity bits 133. The controller 130 may provide the first parity bits 133 of the data 113 read from the HMB 142 and the second parity bits 139 to the comparator 112. The comparator 112 may compare the first parity bits 133 to the second parity bits 139 to determine whether the first parity bits 133 and the second parity bits 139 match.”
Paragraph [0036]: “By generating new parity bits based on the data bits of the data read from the HMB 142 and comparing the new parity bits to the parity bits of the data read from the HMB 142, the controller 130 may be able to determine whether the data bits of the data read from the HMB 142 have been corrupted or overwritten during the period in which the data 113 is stored at the HMB 142. As described in more detail below, the controller 130 may be configured to perform an operation, such as writing, data correction, or re-execution of the relocation operation based on whether the data bits of the data read from the HMB 142 were corrupted or overwritten.”
The Examiner finds the controller 130 providing the data bits 131 of the data 113 to the ECC engine 111, and the ECC engine 111 generating the second parity bits 139 based on the data bits 131 read from the HMB 142 as disclosed in Hahn teaches the claimed “generating, based at least in part on receiving the write command, error information comprising a first set of parity bits corresponding to a first subset of the data and a second set of parity bits corresponding to a second subset of the data; receiving, at the memory device, a read command for the data based at least in part on generating the error information”.
The Examiner further finds the controller 130 providing the first parity bits 133 of the data 113 read from the HMB 142 and the second parity bits 139 to the comparator 112, and comparing the first parity bits 133 to the second parity bits 139 to determine whether they match (i.e., have been corrupted) as disclosed in Hahn teaches the claimed “performing an error detection operation based at least in part on receiving the read command, wherein the error detection operation comprises comparing two or more of the first set of parity bits, the second set of parity bits, or a third set of parity bits.”).

Regarding claim 9, Hahn discloses: A method, comprising:
generating, at a memory device (data storage device 102), a first set of parity bits (first parity bits 133) based at least in part on receiving a write command comprising data to be written to a sub-array (second portion 109) of the memory device (Paragraph [0030]: “During performance of a relocation operation to relocate the data 110 from the first portion 108 to the second portion 109, the controller 130 may read the data 110 from the first portion 108. The controller 130 may store (to the HMB 142) data that corresponds to or is based on the data 110 read from the first portion 108. For example, the controller 130 may store data 113 including data bits 131 and first parity bits 133 to the HMB 142, and the data 113 stored to the HMB 142 may be based on the data 110 read from the first portion 108.”
The Examiner finds the access device 170, performing a relocation operation that relocates the data 110 from the first portion 108 to the second portion 109, is initiated by the issuance of reading and writing commands to controller 130, which results in data 110 being read and written to the HMB 142 as data 113 (including data bits 131 and first parity bits 133) in Hahn teaches the claimed “generating, at a memory device, a first set of parity bits based at least in part on receiving a write command comprising data to be written to a sub-array of the memory device”.);
storing the first set of parity bits to the sub-array of the memory device (parity bits 137 in second portion 109) based at least in part on generating the first set of parity bits (Paragraph [0038]: “In this example, the data bits 135 may correspond to (e.g., match) the data bits 131 of the data 113 read from the HMB 142 and the parity bits 137 may correspond to the first parity bits 133 of the data 113.”);
receiving a read command for the data stored to the sub-array of the memory device; and
performing an error detection operation based at least in part on receiving the read command, wherein the error detection operation comprises comparing the first set of parity bits with a second set of parity bits (Paragraph [0029]: “The controller 130 may be configured to perform the relocation operation in part by reading the data 110 from the first portion 108 of the memory 104, storing the data to the HMB 142, reading the data from the HMB 142, and performing one or more data validation operations using the data validation operations modules 101 to validate the data to be relocated before writing the data to the second portion 109 and deleting the data 110 from the first portion 108 or marking the data as invalid or non-used.”
The Examiner finds the controller 130 providing the first parity bits 133 of the data 113 read from the HMB 142 and the second parity bits 139 to the comparator 112, and comparing the first parity bits 133 to the second parity bits 139 to determine whether they match (i.e., have been corrupted) as disclosed in Hahn teaches the claimed “receiving a read command for the data stored to the sub-array of the memory device; and performing an error detection operation based at least in part on receiving the read command, wherein the error detection operation comprises comparing the first set of parity bits with a second set of parity bits.”)

Regarding claim 14, Hahn discloses: An apparatus, comprising:
a memory array (memory device 103) comprising a plurality of memory cells;
a controller (controller 130) coupled with an array of memory cells and configured to:
receive a command;
read data, a first set of parity bits, and a second set of parity bits from the memory array (first portion 108 of the memory 104) based at least in part on receiving the command, each parity bit of the first set of parity bits corresponding to parity information for a respective first subset of the data and each parity bit of the second set of parity bits corresponding to parity information for a respective second subset of the data;
perform an error detection operation on the data read from the memory array based at least in part on the first set of parity bits and the second set of parity bits; and
(Paragraph [0029]: “The controller 130 may be configured to perform a relocation operation to store data from one portion of the memory 104 to another portion of the memory 104. For example, the controller 130 may be configured to perform a relocation operation to store the data 110 read from the first portion 108 of the memory 104 (or data based on the data 110 read from the first portion 108) to the second portion 109 of the memory 104. The controller 130 may be configured to perform the relocation operation in part by reading the data 110 from the first portion 108 of the memory 104, storing the data to the HMB 142, reading the data from the HMB 142, and performing one or more data validation operations using the data validation operations modules 101 to validate the data to be relocated before writing the data to the second portion 109 and deleting the data 110 from the first portion 108 or marking the data as invalid or non-used.”
Paragraph [0030]: “During performance of a relocation operation to relocate the data 110 from the first portion 108 to the second portion 109, the controller 130 may read the data 110 from the first portion 108. The controller 130 may store (to the HMB 142) data that corresponds to or is based on the data 110 read from the first portion 108. For example, the controller 130 may store data 113 including data bits 131 and first parity bits 133 to the HMB 142, and the data 113 stored to the HMB 142 may be based on the data 110 read from the first portion 108.”
Paragraph [0035]: “In some examples, the controller 130 may provide the data bits 131 of the data 113 to the ECC engine 111, and the ECC engine 111 may generate second parity bits 139 based on the data bits 131 of the data 113 read from the HMB 142. For example, the ECC engine 111 may generate the second parity bits 139 according to a same ECC scheme used to generate the first parity bits 133. The controller 130 may provide the first parity bits 133 of the data 113 read from the HMB 142 and the second parity bits 139 to the comparator 112. The comparator 112 may compare the first parity bits 133 to the second parity bits 139 to determine whether the first parity bits 133 and the second parity bits 139 match.”
The Examiner finds the access device 170 performing a relocation operation by issuing reading and writing commands to controller 130, which result in data 110 being read, written to the HMB 142 as data 113 (including data bits 131 and first parity bits 133), and subsequently detected for errors in Hahn teaches the claimed “receive a command; read data, a first set of parity bits, and a second set of parity bits from the memory array based at least in part on receiving the command”.
The Examiner further finds the controller 130 providing the data bits 131 of the data 113 to the ECC engine 111, and the ECC engine 111 generating the second parity bits 139 based on the data bits 131 read from the HMB 142 as disclosed in Hahn teaches the claimed “read data, a first set of parity bits, and a second set of parity bits from the memory array based at least in part on receiving the command, each parity bit of the first set of parity bits corresponding to parity information for a respective first subset of the data and each parity bit of the second set of parity bits corresponding to parity information for a respective second subset of the data”.
The Examiner further finds the controller 130 providing the first parity bits 133 of the data 113 read from the HMB 142 and the second parity bits 139 to the comparator 112, and comparing the first parity bits 133 to the second parity bits 139 to determine whether they match (i.e., have been corrupted) as disclosed in Hahn teaches the claimed “perform an error detection operation on the data read from the memory array based at least in part on the first set of parity bits and the second set of parity bits”.);
output an indicator of an error based at least in part on performing the error detection operation (Paragraph [0037]: “In some examples, the comparator 112 may output a signal to the data validity indicator 114 indicative of whether the first parity bits 133 match the second parity bits 139. The data validity indicator 114 may store a value (or may issue an instruction) that causes the controller 130 to perform an operation. For example, as described in more detail below, the data validity indicator 114 may cause the controller 130 to write data based on the data 113 that was read from the HMB 142 to the second portion 109 based on the output signal from the comparator 112.”
The Examiner further finds the data validity indicator 114 issuing an instruction that causes the controller 130 to perform an operation in response to whether the first parity bits 133 match the second parity bits 139 as disclosed in Hahn teaches the claimed “output an indicator of an error based at least in part on performing the error detection operation.”).

Allowable Subject Matter
Claims 2-8, 10-13, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.
Pancholi et al. (U.S. Patent No. 8,862,967 B2) discloses: first set of parity bits (first set of parity bits 124) corresponding to a first subset of the data (user data 122) and a second set of parity bits (second set of parity bits 126) corresponding to a second subset of the data (5:13–22: “The user data 122 and the resulting parity bits may be stored to the memory 104 as an ECC encoded word that includes the user data 122 and a first set of parity bits 124. The first set of parity bits 124 may have a number of parity bits equal to the number of parity bits 116. The variable-bit ECC encoder 120 may generate a second set of parity bits 126, such as a maximum set of parity bits supported by the variable-bit ECC engine 121, that may be used for decoding the user data 122 if a number of errors exceeds a correction capability provided by the first set of parity bits 124.”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112